UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
JAMIE E. YOUNG,

                           Plaintiff,
                                               ORDER
          -against-                            18-CV-4216(JS)(AKT)

MARK LUGO, Parole Officer; MR. MCCLEAN,
Parole Officer; MR. PAYTON, Parole
Officer; MR. BOTWINICK, Parole Officer;
MS. MENCARELLI, Parole Officer;
DETECTIVE ACEVEDO, S.C. Police Officer;
JOHN DOE (1-6), S.C. Police Officers;
DR. CARL GOODMAN, E.R. Doctor, B.M.H.;
DR. JANE DOE, E.R. Doctor B.M.H.;
MR. HERNANDEZ, Nurse, B.M.H.; and
B.M.H. Security Officers (1-5).

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:           Jamie E. Young, pro se
                         c/o Nobby Carter
                         623 Bourdois Avenue
                         Bellport, New York 11713

For Defendant
Detective Acevedo,
S.C. Police Officer:       Arlene S. Zwilling, Esq.
                           Suffolk County Attorney
                           H. Lee Dennison Building
                           100 Veterans Memorial Highway
                           P.O. Box 6100
                           Hauppauge, New York 11788

Remaining Defendants:      No appearance.

SEYBERT, District Judge:

          In a motion to compel, dated November 8, 2019, pro se

plaintiff Jamie E. Young (“Plaintiff”) requested that this Court

issue an order requiring Defendant Dr. Carl Goodman to either
accept service of the Amended Complaint through the law department

at his place of employment or to provide an address at which

service can be effectuated pursuant to Federal Rule of Civil

Procedure 4.      (Mot., D.E. 36, at ECF p. 2.)              Plaintiff also

requested an order pursuant to Valentin v. Dinkins, 121 F.3d 72

(2d   Cir.    1997)   compelling   Defendant    Dr.   Goodman   to    provide

Plaintiff with the identities of Dr. Jane Doe, Mr. Hernandez, and

Brookhaven Memorial Hospital Security Officers 1-5 (the “Hospital

Employees”).     (Mot., at ECF p. 2.)         For the following reasons,

Plaintiff’s motion to compel is DENIED without prejudice.

             The first portion of Plaintiff’s request is DENIED as

moot.   The Amended Complaint has been reissued to the U.S. Marshal

Service for service on Defendant Dr. Goodman at his place of

employment: Progressive Emergency Physicians located at 1236 RXR

Plaza, Uniondale, New York 11566.        (See D.E. 35.)

             With regard to the identities and addresses of the

Hospital     Employees,   on   October   2,   2019,   the   Court   permitted

Plaintiff’s claims against the Hospital Employees to proceed and,

“should Plaintiff ascertain their identities during the course of

discovery, leave to further amend the Amended Complaint to include

such individuals may be sought.”         (See Oct. 2, 2019 Elec. Order.)

As such, Plaintiff is permitted to explore the Hospital Employees’

identities and addresses through discovery.



                                     2
             Further, the Court declines to Order Defendant Dr. Carl

Goodman to provide the identities of the unnamed Hospital Employees

pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997) at

this time.    While there is an argument that Valentin applies only

in cases where the Government can easily ascertain the identities

and addresses of unnamed defendants, Valentin has been applied

outside of the Government context.      Compare DaCosta v. City of

N.Y., 296 F. Supp. 3d 569, 599 (E.D.N.Y. 2017) (subsequent history

omitted) (citing Valentin, 121 F.3d 72) (“where the name of a

proper defendant is unknown to the plaintiff but can easily be

obtained by the government.”) (emphasis added) with Jarvois v.

Ferrara, No. 18-CV-3997, 2019 WL 3890130, at *4 (S.D.N.Y. Aug. 19,

2019) (directing non-government defendant to provide the Court

with co-defendant’s “last known address” pursuant to Valentin for

service purposes where pro se plaintiff was granted leave to

proceed in forma pauperis).     However, at this juncture, it would

be improper for the Court to Order Defendant Dr. Goodman, who has

not yet appeared in this action, to provide the Court with the

identities of the Hospital Employees.     Accordingly, this portion

of Plaintiff’s motion is DENIED without prejudice.

             Moreover, on October 2, 2019, the Court requested the

Suffolk County Attorney’s Office “to attempt to ascertain the full

names of the unidentified individuals who are all described in the

Amended Complaint and alleged to be employed by the Suffolk County

                                   3
Police Department and to have interacted with Plaintiff on December

14, 2017.” (Oct. 2, 2019 Elec. Order.) The Court further directed

“[t]he Suffolk County Attorney’s Office [to] provide the Court and

Plaintiff with the names and addresses where these individuals can

be served within thirty (30) days of the date that this Order is

served upon it.”     (Oct. 2, 2019 Elec. Order.)

            The Suffolk County Attorney’s Office was served with the

Amended Complaint and the October 2, 2019 Electronic Order on

October 3, 2019.     More than thirty (30) days have passed and the

Suffolk County Attorney’s Office has not provided the Court and

Plaintiff with the names and addresses of the employees described

in   the   Amended   Complaint.   Accordingly,     the   Suffolk   County

Attorney’s Office is DIRECTED to attempt to ascertain the full

names of the unidentified individuals who are described in the

Amended Complaint.      The Suffolk County Attorney’s Office shall

provide the Court and Plaintiff with the names and addresses where

these individuals can be served within thirty (30) days of the

date that this Order is served upon it.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith,

and therefore, in forma pauperis status is DENIED for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                   4
          The Clerk of the Court is directed to (1) serve copy of

this Order on the Suffolk County Attorney’s Office and (2) mail a

copy of this Order to the pro se Plaintiff.



                                    SO ORDERED.




                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    November   26 , 2019
          Central Islip, New York




                                5
